In an action for a judgment declaring, inter alia, that the plaintiff has no duty to defend and indemnify the defendant William P. Ryan in an underlying negligence action commenced against him by the defendant James P. McKernan, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Jones, J.), entered August 21, 1989, which denied its motion for summary judgment.
Ordered that the order is affirmed, with one bill of costs.
Under the circumstances of this case, a question of fact exists with respect to whether the injuries at issue were the accidental result of the intentional act of the plaintiff’s insured (see, Barry v Romanosky, 147 AD2d 605; see also, D’Ar*658ata v New York Cent. Mut. Fire Ins. Co., 76 NY2d 659, 667). Accordingly, the Supreme Court properly denied the plaintiff’s motion for summary judgment. Kunzeman, J. P., Hooper, Harwood and O’Brien, JJ., concur.